                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 19-cv-00325-HSG
                                   8     IN RE TOY ASBESTOS LITIGATION                       ORDER GRANTING MOTION FOR
                                                                                             LEAVE TO FILE SECOND AMENDED
                                   9                                                         COMPLAINT
                                  10                                                         Re: Dkt. No. 238
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Currently before the Court is Plaintiff’s unopposed motion for leave to file a second

                                  14   amended complaint. See Dkt. No. 238. Plaintiff seeks to amend the complaint to update the

                                  15   parties and claims in light of the death of the original plaintiff, Thomas H. Toy, Sr., in April. Id. at

                                  16   2; see also Fed. R. Civ. P. 25(a). A “court should freely give leave when justice so requires.”

                                  17   Fed. R. Civ. P. 15(a)(2). Considering the need for the amendments given Mr. Toy’s death and the

                                  18   lack of opposition from any Defendant, the Court finds that leave to amend is warranted and

                                  19   GRANTS Plaintiff’s motion.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 7/18/2019
                                  22                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
